394 U.S. 322 (1969)
McINNIS ET AL.
v.
OGILVIE, GOVERNOR OF ILLINOIS, ET AL.
No. 1033.
Supreme Court of United States.
Decided March 24, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Stanley A. Bass for appellants.
William J. Scott, Attorney General of Illinois, and Francis T. Crowe, Assistant Attorney General, for appellees.
Arthur H. Dean, Louis F. Oberdorfer, Frederick A. Ballard, John B. Jones, Jr., and William B. Beebe for the Urban Coalition et al. as amici curiae, and Joseph L. Rauh, Jr., John Silard, Elliott C. Lichtman, Benjamin V. Cohen, J. Albert Woll, Thomas E. Harris, John Ligtenberg, Stephen I. Schlossberg, Derrick A. Bell, Jr., and Harold W. Horowitz for the American Federation of Labor-Congress of Industrial Organizations et al. as amici curiae. Briefs of amici curiae were also filed by San Francisco Neighborhood Legal Assistance Foundation et al. and by Coons et al.
PER CURIAM.
The motions of Urban Coalition et al., American Federation of Labor-Congress of Industrial Organizations et al., John E. Coons et al., and San Francisco Neighborhood Legal Assistance Foundation et al., for leave to file briefs as amici curiae are granted.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted and the case set for oral argument.